              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone:    (415) 777-3200
              4 Facsimile:    (415) 541-9366

              5 FROSS ZELNICK LEHRMAN & ZISSU, P.C.
                DAVID DONAHUE (pro hac vice)
              6 ddonahue@fzlz.com
                MELISSA GOLDSTEIN (pro hac vice)
              7 mgoldstein@fzlz.com
                JESSICA VOSGERCHIAN (pro hac vice)
              8 jvosgerchian@fzlz.com
                4 Times Square, 17th Floor
              9 New York, New York 10036
                Telephone:     (212) 813-5900
             10 Facsimile:     (212) 813 5901
                Attorneys for Plaintiff
             11
                LAW OFFICES OF WALLACE C. DOOLITTLE
             12 WALLACE C. DOOLITTLE, SBN 158166
                doolittlew@doolittlelaw.com
             13 580 California Street, 12th Floor
                San Francisco, CA 94104
             14 Telephone:     (415) 568-2249
                Facsimile:     (415) 634 1303
             15 Attorneys for Defendants

             16                             UNITED STATES DISTRICT COURT

             17              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             18

             19 FUNDACIÓ GALA-SALVADOR DALÍ,              Case No. 4:18-cv-04067-HSG

             20                Plaintiff,                 ORDER ON STIPULATION TO EXTEND
                                                          DEADLINE FOR PRIVATE MEDIATION
             21         v.

             22 DALÍ AT 17 MILE DRIVE, LLC and
                DMITRY PITERMAN,
             23
                            Defendant.
             24

             25

             26

             27

             28

                                                      -1-               Case No. 4:18-cv-04067-HSG
15319408.1        ORDER ON STIPULATION TO EXTEND DEADLINE FOR PRIVATE MEDIATION
              1         The Court having considered the Stipulation of the parties and good cause appearing,

              2 orders that the deadline by which to hold private mediation, currently scheduled for March 12,

              3 2019, be continued until April 26, 2019.

              4

              5 IT IS SO ORDERED.

              6

              7 DATED: March 11, 2019
                                                             HON. HAYWOOD S. GILLIAM, JR.
              8                                              UNITED STATES DISTRICT COURT JUDGE
              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                      -2-               Case No. 4:18-cv-04067-HSG
15319408.1        ORDER ON STIPULATION TO EXTEND DEADLINE FOR PRIVATE MEDIATION
